        Case 1:16-cr-00553-BMC Document 476 Filed 11/29/19 Page 1 of 2 PageID #: 12748

                                      JONATHAN SAVELLA
                                                ATTORNEY AT LAW
                                          810 Seventh Avenue, Suite 620
                                               New York, NY 10019
646-801-2184                                                                       jonathan.savella@gmail.com




                                                            November 29, 2019
         BY ECF
         Hon. Brian M. Cogan
         United States District Court
         Eastern District of New York
         225 Cadman Plaza East
         Brooklyn, New York 11201
               Re:    United States v. Gershman, No. 16-cr-553
         Dear Judge Cogan:
                 Please accept Defendant Gershman’s response to the November 14 Addendum
         to the Presentence Report. In addition to updating the Guidelines to reflect the reversal
         of Gershman’s 18 U.S.C. § 924(c) conviction, the Addendum attempts to resurrect the
         four-level leadership enhancement that this Court struck down at Gershman’s aborted
         sentencing on July 8. The enhancement’s revival flouts the law of this case and our
         circuit; it cannot stand.
                 The Court will recall that the Guidelines divide Gershman’s various convictions
         into eleven groups of “[c]losely [r]elated” racketeering acts and substantive counts.
         U.S.S.G. § 3D1.1; see PSR ¶¶ 103-115. In its initial calculation, the Probation
         Department applied leadership enhancements to each group (PSR ¶ 116), citing U.S. v.
         Ivezaj for the proposition that a “role adjustment is to be made on the basis of the
         defendant’s role in the overall RICO enterprise.” 568 F.3d 88, 99 (2d Cir. 2009).
         Gershman objected to the Department’s characterization of his role and, after briefing
         and oral argument, the Court ruled that it would “not allow the enhancements.” 7/8/19
         Hearing Tr. 19:8.
                The Probation Department tries a new tack in the Addendum, adding the
         leadership enhancement to just one of the eleven offense groups. Ivezaj forbids this
         selective approach. The correct analysis – which considers Gershman’s role “in the
         overall [] enterprise,” Ivejaz, 568 F.3d at 99 – has, moreover, already taken place. This
         Court’s decision “not [to] add the leadership enhancement” constituted the final word
         on the issue. 7/8/19 Hearing Tr. 19:19-20; see U.S. v. Carr, 557 F.3d 93, 102 (2d Cir.
         2009) (reminding us that “when a court has ruled on an issue, that decision should
Case 1:16-cr-00553-BMC Document 476 Filed 11/29/19 Page 2 of 2 PageID #: 12749
Hon. Brian M. Cogan
November 29, 2019
Page 2
generally be adhered to by that court in subsequent stages in the same case”) (internal
quotation marks omitted).
       Once the errant leadership enhancement – and the contingent “livelihood” add-
on (Addendum at 7) – are deleted, the adjusted offense level for Group 11 drops from
38 to 32. Two additional levels are added in the multiple count analysis (see U.S.S.G. §
3D1.4), like so:

                        Group #        Offense Level         Units
                            1               22                0.0
                            2               22                0.0
                            3               22                0.0
                            4               22                0.0
                            5               22                0.0
                            6               22                0.0
                            7               21                0.0
                            8               25                0.5
                            9               26                0.5
                           10               21                0.0
                           11               32                1.0
                                   Total:                     2

A total offense level of 34 results.
       Adhering to its previous ruling, the Court should adopt the foregoing Guidelines
analysis at Gershman’s sentencing on December 3.
                                                 Respectfully,
                                                       /s/
                                                 Jonathan Savella
cc:    All counsel (ECF)
